04/28/2022




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 21-0634


IN THE MATTER OF:

B.R.M. and B.F.M.,

      Youths in Need of Care.


                  ORDER GRANTING MOTION FOR
                    FIRST EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant is granted an extension of time

until June 6, 2022, to prepare, serve, and file her Opening Brief.

      No further extensions will be granted.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                April1 28 2022
                                                                             PAGE